Case 2:21-cv-01528-RFB-EJY Document 1-1 Filed 08/17/21 Page 1 of 8




                                            EXHIBIT A
Case 2:21-cv-01528-RFB-EJY Document 1-1 Filed 08/17/21 Page 2 of 8
                                                                              Electronically Filed
                                                                              8/2/2021 1:33 PM
                                                                              Steven D. Grierson
                                                                              CLER OF THE COU
 1 COGBURN LAW
   Jamie S. Cogbum, Esq.
 2 Nevada Bar No. 8409
   jsc@cogburncares.com
 3 Joseph J. Troiano, Esq.
   Nevada Bar No. 12505                                                 CASE NO: A-21-838805 C
 4 jjt@cogburncares.com                                                          Department 8
   2580 St. Rose Parkway, Suite 330
 5 Henderson, Nevada 89074
   Telephone: (702) 748-7777
 6 Facsimile: (702) 966-3880
   Attorneys for Plaintiff
 7
                                           DISTRICT COURT
 8
                                     CLARK COUNTY, NEVADA

     ZOILA ARMAS, an individual,                        Case No.:
                                                        Dept. No.:
                                    Plaintiff,

             vs.

     COSTCO WHOLESALE CORPORATION, a
     Foreign Corporation; DOE Individuals 1-10;
     DOE Employees 11-20; and ROE
     Corporations 21-30,

                                    Defendants.

                                                 COMPLAINT

           Plaintiff, Zoila Annas, by and through counsel, Cogburn Law, alleges as follows:

                                 PARTIES, JURISDICTION, VENUE

19         1.      At all times relevant hereto, Plaintiff, Zoila Annas ("Plaintiff"), was, and continues

20 to be, an individual residing in Clark County, State of Nevada.

21         2.      Upon information and belief, at all times relevant hereto, Defendant, Costco

22 Wholesale Corporation ("Defendant Entity"), was, and continues to be, a foreign corporation

23 authorized to do business in Clark County, Nevada.

24         3.      Defendants named, referenced or designated herein as Doe Individuals 1-10; Doe

25 Employees 11-20; and Roe Corporations 21-30 (collectively, "Doe and Roe Defendants" and,
                                                  Page 1 of 7
                Case 2:21-cv-01528-RFB-EJY Document 1-1 Filed 08/17/21 Page 3 of 8



                1 together with "Defendant Entity", the "Defendants") are individuals, employees, or other business

                2 entities of any form whose true names and capacities are unknown to the Plaintiff, and are therefore

                3 sued by their fictitious names. Upon information and belief, each of these Doe and Roe Defendants

                4 are responsible in some manner for the events and happenings referred to and, in some manner,

                5 caused the injuries and damages arising proximately from the subject incident described further

                6 herein. At the time of the incident giving rise to this Complaint, these unknown Doe and Roe

                7 Defendants owned, operated, controlled, leased, managed, maintained, and/or inspected the

                8 premises, and/or sold a product causing the unsafe conditions associated with the premises in
Nevada 89074




                    question, which caused Plaintiff to slip and fall and sustain injuries. Plaintiff will seek leave to

                    amend this Complaint as the true identities of these Doe and Roe Defendants become known.

                           4.      Defendants named herein as Doe Employees 11-20, later to be identified,

                    negligently, recklessly, and/or intentionally failed to perform or supervise performance of the

                    maintenance, inspection, and cleaning of Costco, located at 6555 N. Decatur Boulevard, Las

                    Vegas, Nevada 89131.

                           5.      All acts and occurrences giving rise to this action took place in Clark County,

                    Nevada.

                           6.      Nevada courts hold personal jurisdiction over the Defendants pursuant to their

                    Nevada residency, citizenship, and purposeful contacts with the State of Nevada.

               19          7.      Venue in the Eighth Judicial District Court in and for the County of Clark, State of

               20 Nevada, is proper pursuant to NRS 13.040.

               21                  ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

               22          8.      Plaintiff incorporates by reference each and every allegation previously made in

               23 this Complaint as if fully set forth herein.

               24          9.      On June 5, 2020, Plaintiff was a patron and/or invited guest at Defendant Entity's

               25 property located at 6555 North Decatur Boulevard, Las Vegas, Nevada 89131 ("Premises").
                                                                 Page 2 of 7
 Case 2:21-cv-01528-RFB-EJY Document 1-1 Filed 08/17/21 Page 4 of 8



  1           10.     Upon information and belief, the Premises is owned, designed, • operated,

 2 maintained, managed and/or controlled by Defendant Entity and related unknown entities

 3 designated as Roe Corporations 21-30.

 4            11.     While shopping in the dairy area of the Premises, Plaintiff slipped on a puddle of

 5 liquid and fell onto the floor ("Subject Incident").

 6            12.    Defendants created a dangerous condition by failing to properly inspect and

 7 maintain the Premises for its patrons and the general public.

 8            13.    Patrons of the Premises are entitled to a reasonable expectation that Defendants

      would inspect and maintain the Premises in a reasonably safe condition to ensure their safety.

             14.     Defendants, despite their duty to inspect and maintain the Premises, failed to

      undertake reasonable efforts to ensure the Premises was safe prior to the Subject Incident.

             15.     Defendants, despite having notice of the dangerous condition at the Premises, failed

      to undertake reasonable efforts to correct this condition or warn patrons of a potential hazardous

      and unsafe condition.

             16.     In failing to inspect and maintain the Premises, Defendants knew, or should have

      known, that it was foreseeable that a person would slip and fall, thereby sustaining injuries.

             17.     As a result of Defendants' failure to act reasonably in inspecting or maintaining the

      Premises, an unreasonable risk of harm was allowed to exist at the Premises, directly leading to

19 the harms and losses sustained by Plaintiff.

20           18.     Had Defendants acted reasonably in ameliorating the above-mentioned dangerous

21 condition in a timely fashion upon inspection or receipt of the notice, the harms and losses

22 sustained by Plaintiff would not have occurred.

23           19.     As a result of the required medical care and treatment related to the Subject

24 Incident, Plaintiff has necessarily incurred associated medical costs in excess of $15,000.00 and

25 may yet incur future medical costs pertaining to future care and treatment.
                                                  Page 3 of 7
•
•
                   Case 2:21-cv-01528-RFB-EJY Document 1-1 Filed 08/17/21 Page 5 of 8



                     1        20.     Plaintiffs injuries, associated care, and recovery have caused, and may continue to

                    2 cause Plaintiff to experience pain and suffering.

                    3                                     FIRST CAUSE OF ACTION

                    4                      (Negligence and Negligence Per Se against Defendants)

                    5         21.     Plaintiff incorporates by reference each and every allegation previously made in

                    6 this Complaint as if fully set forth herein.

                    7         22.     Defendants knew, or should have known, failing to maintain the Premises in a

                    8 reasonably safe condition would create a foreseeable risk of harm to patrons.
     ,c1---
     c)
     ON 00
          o
     co  00         9         23.     Defendants knew, or should have known, failing to 'inspect the Premises to ensure
      cc m
     ro  .0,
     al vz.
      > Ci \
      dl           10 it was in a reasonably safe condition would create a foreseeable risk of harm to patrons.
        CV
       _, 0
      1-1- E.--
      O ....... 1 1           24.     Defendants had a duty to Plaintiff to ensure that the Premises was free from dangers
      0       6
      •            12 and hazards.
14
              Cd
              '8

g <6m.,..13                   25.     Defendants had actual or constructive notice of the dangerous condition at the
O ''''   r•-•
          t;
O &D00 14 Premises where Subject Incident occurred.
   c'' ......
                15        26.    Defendants failed to maintain the Premises in such a way as to avoid it posing a
  a L,   r    -
       ........
   co g 16 hazard.
  c4 .4o
   O'
  ei; 1 17               27.     In failing to properly maintain the Premises, Defendants breached their above-
  o
  00
       F.
  lil
  CV            18 mentioned duty, thereby creating a dangerous condition at the Premises.

                   19         28.     At all times mentioned herein, there were in effect statutes, ordinances, and

                   20 regulations prohibiting the conduct exhibited by Defendants.

                   21         29.     Plaintiff was a member of the class of persons for whose protection said statutes,

                   22 ordinances, and regulations were enacted and promulgated.

                   23         30.     Plaintiff sustained injuries of the type that said statutes, ordinances, and regulations

                   24 were intended to prevent.

                   25
                                                                     Page 4 of 7
                  Case 2:21-cv-01528-RFB-EJY Document 1-1 Filed 08/17/21 Page 6 of 8



                   1          31.     As a direct and proximate result of the Defendants' breach of their above-described

                   2 duties to Plaintiff, Plaintiff incurred physical injuries, some of which may be permanent and

                   3 disabling, and experienced significant pain and suffering.

                   4          32.     As a direct and proximate result of these injuries, Plaintiff reasonably sought

                   5 appropriate medical care and treatment and was required to incur the costs and expenses incidental

                   6 thereto in an amount in excess of $15,000.00.

                   7          33.     Plaintiff's injuries have caused and may yet continue to cause Plaintiff to

                   8 experience significant suffering.
     00
     cr, 00
     00 00         9          34.     The physical injuries and damage to Plaintiff, which may be permanent and

                  10   disabling in nature, have caused and may continue to cause Plaintiff significant pain and suffering.
     .44 CV
           0
                  11          35.     As a result of the above-mentioned injuries, Plaintiff has been required, and may

     'O
      U
      J 1
        .6
                  12 yet be required to seek medical care and treatment.
           •7,
            w
            t.)
4    c5
p%                13          36.     Plaintiff may yet require future medical care and treatment as a result of the injuries
     rr)

                  14 sustained in the above-described subject incident and will necessarily incur the costs and expenses
u
        RI 15 associated therewith.
        N
     v)    16        37.     Plaintiff's harms and losses, to be fully set forth and proven at trial, were
     00

                  17 proximately caused by Defendants' negligence.
     oH
     co
     CV           18          38.     As a direct and proximate result of Defendants' negligence as described herein,

                  19 Plaintiff has been required to retain the services of an attorney, and therefore, is entitled to recover

                  20 reasonable attorney fees, costs of suit, and pre- and post-judgment interest, as applicable.

                  21                                   SECOND CAUSE OF ACTION

                  22                 (Negligent Hiring, Training and Supervision against Defendants)

                  23          39.     Plaintiff incorporates by reference each and every allegation previously made in

                  24 this Complaint as if fully set forth herein.

                  25
                                                                    Page 5 of 7
               Case 2:21-cv-01528-RFB-EJY Document 1-1 Filed 08/17/21 Page 7 of 8



                1          40.     Defendants owed a duty of care to Plaintiff to use reasonable care in the hiring,

                2 training, and supervising of individuals hired to perform the maintenance, inspection, cleaning

                3 and/or repair of the floors at the Premises.

                4          41.     Defendants knew, or should have known, Doe Employees 11-20 were unfit to

                5 safely perform the maintenance, inspection, cleaning and/or repair of the floors at the Premises.

                6          42.     Defendants breached their duty to Plaintiff by failing to reasonably hire, train, and

                7 supervise Doe Employees 11-20 regarding the maintenance, inspection, cleaning and/or repair of

                8 the floors at the Premises prior to Plaintiff being injured.

  a0cp8 21 9               43.     As a proximate *result of Defendants' breach of their duties, Doe Employees 11-20
     coen,
          ON   10   caused the Subject Incident described herein, causing Plaintiff's injuries.
       N
     .• 0
       C—
   o           11          44.     As a proximate result of the Subject Incident, Plaintiff was injured, causing Plaintff
   sa
    ri'

   9
   0.          12 pain and suffering of both body and mind.
4 cc
      —
      r, 13         45.     Plaintiff reasonably sought medical care and treatment to relieve the pain and injury
      r---
   z
0 ci) 0; 14 Plaintiff sustained in the Subject Incident, incurring medical costs and charges incidental to such

         RIs 15 treatment.
  'a.,coN-
        .-,
    0.)      16        46.      As a direct and proximate result of Defendants' breach of their duties, Plaintiff has
    00
  t:4
         '" 17 been required to retain the services of an attorney, and therefore, is entitled to recover reasonable
  cz)
  00
             18 attorney fees, costs of suit, and pre- and post-judgment interest, as applicable.


               19                                    THIRD CAUSE OF ACTION

               20          (Respondeat Superior against Defendant Entity and Roe Corporations 21-30)

               21          47.     Plaintiff incorporates by reference each and every allegation previously made in

               22 this Complaint as if fully set forth herein.

               23          48.     Doe Employees 11-20 were employees of Defendant Entity and/or Roe

               24 Corporations 21-30, and at the times of the subject incident described herein, were acting within

               25 the course and scope of their employment.
                                                                 Page 6 of 7
 Case 2:21-cv-01528-RFB-EJY Document 1-1 Filed 08/17/21 Page 8 of 8



  1          49.     Doe Employees 11-20's liability to Plaintiff for injuries sustained in the Subject

  2 Incident described herein as fully and wholly imputed to Defendant Entity and/or Roe

  3 Corporations 21-30 employing Doe Employees 11-20, pursuant to the doctrine of respondeat

  4 superior.

  5          50.     As a direct and proximate result, Plaintiff has incurred, expenses for medical care

  6 and treatment in an amount to be proven at trial.

  7          51.     As a direct and proximate result, Plaintiff has been required to retain the services

 8 of an attorney, and therefore, is entitled to recover reasonable attorney fees, costs of suit, and pre-

      and post-judgment interest, as applicable.

                                          PRAYER FOR RELIEF.

             Wherefore, Plaintiff prays for the judgment of this Court as follows:

             1.      General damages for past and future harms and losses in an amount in excess of

      $15,000.00;

             2.      Special damages for past and future harms and losses in an amount in excess of

      $15,000.00;

             3.      Costs of suit, pre-judgment interest, post-judgment interest, attorney fees; and

             4.      Such other and further relief as is just and proper.

             Dated this 2nd day of August, 2021.

19                                                  COGBURN LAW

20
                                                    By: /s/JosephJ. Troiano
21                                                     Jamie S. Cogburn, Esq.
                                                       Nevada Bar No. 8409
22                                                     Joseph J. Troiano, Esq.
                                                       Nevada Bar No. 12505
.23                                                    2580 St. Rose Parkway, Suite 330
                                                       Henderson, Nevada 89074
24                                                     Attorneys for Plaintiff

25
                                                   Page 7 of 7
